Citation Nr: 0418563	
Decision Date: 07/13/04    Archive Date: 07/27/04

DOCKET NO.  02-22 256	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUE

Entitlement to special monthly pension by reason of the need 
for aid and attendance or by reason of being housebound.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Michael A. Pappas, Counsel


INTRODUCTION

The veteran served on active duty from June 1969 to February 
1972.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of an April 2002 rating decision of the 
Department of Veterans Affairs (VA), Muskogee, Oklahoma, 
Regional Office (RO).  The RO granted the veteran's claim of 
entitlement to nonservice-connected pension, but denied the 
claim of entitlement to special monthly pension by reason of 
the need for aid and attendance or by reason of being 
housebound.  The veteran perfected an appeal of the denial of 
the claim of entitlement to special monthly pension.  

In his November 2002 substantive appeal, the veteran 
requested a Board hearing in Washington D.C.  In subsequent 
statements in December 2002 and January 2003, he indicated 
that he would be unable to attend such a hearing.  The case 
is ready for appellate review.  

This appeal is REMANDED to the RO via the Appeals Management 
Center (AMC) in Washington, D.C.  VA will notify you if 
further action is required on your part.


REMAND

This claim must be afforded expeditious treatment by the 
Veterans Benefits Administration (VBA) AMC.  The law requires 
that all claims that are remanded by the Board or by the 
United States Court of Appeals for Veterans Claims (CAVC) for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See The Veterans Benefits 
Act of 2003, codified at 38 U.S.C.A. §§ 5109B, 7112 (West 
2002).

The CAVC has held that section 5103(a), as amended by the 
Veterans Claims Assistance Act of 2000 (VCAA) and § 3.159(b), 
as recently amended, require VA to inform a claimant of which 
evidence VA will provide and which evidence claimant is to 
provide, and remanding where VA failed to do so.  See 
Quartuccio v. Principi, 16 Vet. App. 183 (2002); see also 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A and 5107 (West 202); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2002).  

In the April 2002 rating decision, the veteran was found 
eligible for pension benefits by virtue of a 100 percent 
nonservice-connected disability rating that was assigned for 
his nonservice-connected paranoid schizophrenia.  The medical 
evidence of record indicates that he may have several other 
nonservice-connected disabilities that were not taken into 
consideration in the rating decision, including hypertension, 
diabetes, and a lung disorder.  

In a statement submitted in January 2003, the veteran stated 
that he was in receipt of a considerable regimen of listed 
medication.  This statement would clearly indicate that he is 
in receipt of current treatment for disabilities that could 
be taken into consideration in the issue currently on appeal.  
No effort has been made to obtain the records of the 
veteran's current medical treatment.  

It is incumbent upon VA to assist the veteran in obtaining 
treatment records and medical evidence, the possible location 
of which has been specifically identified by the veteran in 
order to fully determine the nature and effect of the 
disabilities at issue on the veteran's disability status.  
38 U.S.C.A. § 5103; 38 C.F.R. § 3.159.  

Secondly, in September 1991, although he was not deemed 
eligible for Social Security benefits, the veteran was 
adjudicated disabled by the Social Security Administration 
(SSA) for purposes of the receipt of Medicare benefits.  
Although some medical records associated with that 
determination have been associated with the claims file, it 
is unclear whether all of the records accumulated by the SSA 
have been obtained.  In Murincsak v. Derwinski, 2 Vet. App. 
363, 371-2 (1992), the CAVC pointed out that current SSA 
records should be requested because SSA is required to do 
periodic re-evaluations.  The VCAA emphasizes the need to 
obtain relevant records from all Federal agencies.  See 38 
U.S.C.A. § 5103A(b)(3) (West 2002).  The veteran's SSA 
records have not heretofore been sought by VA, but now must 
be.  

Further, it is noted that the veteran has not been afforded a 
VA examination for the purpose of determining whether he 
meets the criteria for the need for aid and attendance or by 
reason of being housebound.  

Given that the level and nature of impairment that the 
veteran has is critical to the current appeal, and that the 
question is a medical one, the Board believes that a 
pertinent examination is required so that any decision 
regarding the extent of the veteran's disability can be a 
fully informed one.  38 U.S.C. § 5103A(d) (West 2002).  

The Board observes that additional due process requirements 
may be applicable as a result of the enactment of the VCAA 
and its implementing regulations.  See 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A and 5107 (West 2002) and 66 Fed. Reg. 
45,620 (Aug. 29, 2001) (38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
and 3.326(a)).

Accordingly, this case is REMANDED for the following:

1.  The appellant has the right to submit 
additional evidence and argument on the 
matters that the Board has remanded to 
the VBA AMC.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).

2.  The VBA AMC must review the claims 
file and ensure that all VCAA notice 
obligations have been satisfied in 
accordance with 38 U.S.C.A. §§ 5102, 
5103, and 5103A (West 2002), Veterans 
Benefits Act of 2003, Pub. L. 108-183 
,§ 701, 117 Stat. 2651, ___ (Dec. 16, 
2003) (codified at 38 U.S.C.A. § 5103), 
and any other applicable legal precedent.  
Such notice should specifically apprise 
the veteran of the evidence and 
information necessary to substantiate his 
claim and inform him whether he or VA 
bears the burden of producing or 
obtaining that evidence or information, 
and of the appropriate time limitation 
within which to submit any evidence or 
information.  38 U.S.C.A. § 5103(a) and 
(b) (West 2002); Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  A record of his 
notification must be incorporated into 
the claims file.


The VBA AMC should categorically ensure 
that the new notification requirements and 
development procedures contained in 38 
U.S.C.A. §§ 5102, 5103, 5103A, and 5107 
are fully complied with and satisfied.  

In particular, the veteran should be 
provided a letter notifying him of the 
provisions of the VCAA and their effect on 
his particular claims.  

The letter should specifically identify 
the type of evidence needed to 
substantiate his claim, namely, evidence 
that would support the finding that the 
veteran is housebound or in need of aid 
and attendance by virtue of his 
disabilities.  

The letter should note that the type of 
evidence could include, for example, 
medical evidence, such as an opinion by a 
physician, that is pertinent to the 
question of whether the veteran's 
disabilities are so severe as to render 
him housebound or in need of aid and 
attendance.  

3.  VBA AMC should ask the veteran to 
identify the medical providers from whom 
he receives current treatment for his 
disabilities, including his psychiatric 
and medical disorders.  After obtaining 
all necessary authorizations and 
releases, the VBA AMC should attempt to 
obtain copies of the veteran's recent 
treatment records from any medical care 
providers identified by the veteran.  All 
records obtained should be associated 
with the claims file.

4.  The VBA AMC should contact SSA and 
secure for the claims file copies of 
records pertinent to the veteran's claim 
for SSA and Medicare benefits, as well as 
the medical records relied on concerning 
that claim.  38 U.S.C.A. § 5106 (West 
2002).

5.  The VBA AMC should arrange for a 
medical and psychiatric examination of the 
veteran for housebound status or permanent 
need for aid and attendance (e.g., VA Form 
21-2680).  The examination should contain 
sufficient information to determine 
whether the veteran is in need of regular 
aid and attendance, that is, if he is 
helpless or is so nearly helpless as to 
require the regular aid and attendance of 
another person.  The criteria for 
establishing the need for aid and 
attendance include consideration of 
whether the veteran is blind or is so 
nearly blind as to have corrected visual 
acuity of 5/200 or less, in both eyes, or 
concentric contraction of the visual field 
to 5 degrees or less; or whether the 
veteran is a patient in a nursing home 
because of mental or physical incapacity; 
or whether the veteran establishes a 
factual need for aid and attendance under 
the criteria set forth under 38 C.F.R. § 
3.352(a) (inability to dress/undress, or 
to keep ordinarily clean/presentable; 
frequent adjustment of special 
prosthetic/orthopedic appliances with the 
aid of another; inability to feed self; 
inability to attend to wants of nature; or 
incapacity, physical or mental, that 
requires assistance on a regular basis to 
protect from hazards/dangers incident to 
daily environment).  See 38 U.S.C.A. § 
1502(b); 38 C.F.R. § 3.351(b), (c) (2003).

6.  Thereafter, the VBA AMC should review 
the claims file to ensure that all of the 
foregoing requested development has been 
completed.  

The Board errs as a matter of law when it 
fails to ensure compliance, and further 
remand will be mandated.  Stegall v. 
West, 11 Vet. App. 268 (1998).  

7.  After undertaking any development 
deemed essential in addition to that 
specified above to include VA 
examination, the VBA AMC should 
readjudicate the claim of entitlement to 
special monthly pension by reason of the 
need for aid and attendance or by reason 
of being housebound.

If the benefit requested on appeal is not granted to the 
veteran's satisfaction, the VBA AMC should issue a 
supplemental statement of the case (SSOC).  The SSOC must 
contain notice of all relevant actions taken on the claim for 
benefits, to include a summary of the evidence and applicable 
law and regulations pertinent to the claim currently on 
appeal.  A reasonable period of time for a response should be 
afforded.  Thereafter, the case should be returned to the 
Board for final appellate review, if in order.  By this 
remand, the Board intimates no opinion as to any final 
outcome warranted.  No action is required of the veteran 
until he is notified by the VBA AMC; however, the veteran is 
hereby notified that failure to report for any scheduled VA 
examination(s) without good cause shown may adversely affect 
the outcome of his claim and result in a denial.  38 C.F.R. 
§ 3.655 (2003).



	                     
______________________________________________
	RONALD R. BOSCH
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the CAVC.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).


